Title: From George Washington to Vice Admiral d’Estaing, 8 August 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir,
            Head Quarters White plains 8 Augt 1778
          
          I had the honor last night of receiving your favour of the 3d instant. I most sincerely
            sympathize with you in the regret you feel at the obstacles and difficulties you have
            heretofore encountered—Your case has certainly been a case of peculiar hardship; but you
            justly have the consolation which arises from a reflection that no exertions possible
            have been wanting in you to insure success, the most ample and adequate to your wishes
            and to the important expectations from your command—The disappointments you have
            experienced proceed from circumstances which no human foresight or activity can
            controul. None can desire more ardently than I do, that the future may compensate for
            the past and that your efforts may be crowned with the full success they deserve.
          I have just received a letter from Brigadier General Maxwell who is stationed in the
            Jerseies near Staten Island dated yesterday at nine oClock in the forenoon. Inclosed are
            extracts from it, which contain very interesting information. The terms made use of are so positive and express, that it is
            natural to conclude the intelligence is well founded. Its importance induces me to lose
            no time in communicating it. What may be the real design of this movement can only be
            the subject of conjecture. Unless the fleet may have received advice of a
            reinfor[ce]ment on the coast, which it is gone to join, with intention to bend their
            united force against you, it can scarcely be supposed that Lord Howe will be hardy
            enough to make any serious attempt with his present inferiority of strength. If he
            should it can only be accounted for on the principle of desperation stimulated by a hope
            of finding you divided, in your operations against Rhode Island. this however is a very
               probable supposition—It is more likely, he may hope by making
            demonstrations toward you to divert your attention from Rhode Island and afford an
            opportunity to withdraw their troops and frustrate the expedition we are carrying on. I
            shall not trouble you with any further conjectures, as I am persuaded you will be able
            to form a better judgment than I can, of his intentions and of the conduct it will be
            proper to persue in consequence.
          In order to aid in removing the inconveniences you sustain in the article of water, and
            relieve the sufferings of the brave officers and men under your command, whose patience
            and perseverance cannot be too highly commended, I have w[r]itten to Governor Trumball
            of the state of Connecticut, requesting his endeavours, to collect vessels and load them
            with water at New London for the use of your Fleet—I
            shall be happy if this application is productive ⟨of the desired effect.⟩
          I send you a New York paper of the 5th, which is not unworthy of attention.
          Allow me to assure you of the warm respect and regard with which I have the honor to
            be—Sir Your most Obedt servt.
        